DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examined herein: 1–9

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Chinese Application No. CN201610076616.6 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3–6 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
These claims contain trademarks/trade names: Ambertools (clm 3), LINUX (clms 4, 9), Mgltools (clm 5), and "Open Source Software (OSS) open babel" (clm 6).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 7 and 8 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of reverse virtual screening of aptamer structures.
Mathematical concepts recited in the claims include "modeling a double-stranded DNA structure for each sequence …"; and "carrying out the molecular docking for each of the small molecule compounds and each of the target aptamers"
Steps of evaluating, analyzing or organizing information recited in the claims include "generating random unrepeated sequences with an appointed length of n based on an input sequence length"; "carrying out a format transformation for each of the generated double-stranded DNA three-
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: that the method is "computer-aided", and includes the use of several files.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized virtual screening of chemical models).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–9 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re Wands (858 F.2d 731 at 737, 8 USPQ2d 1400 at 1404 (Fed. Cir. 1988)) sets forth a non-exclusive list of factors by which this burden of experimentation may be judged to be due or undue; factors that are germane to the instant case include the nature of the invention, the state of the prior art, and the existence of working examples.
Claim 1 recites the steps of "generating a corresponding double-stranded DNA three-dimensional structure files"; and "carrying out the molecular docking for each of the small molecule compounds and each of the target aptamers", the "target aptamers" being the aforementioned "double-stranded DNA three-dimensional structure[s]".  The specification elaborates on "the scheme in which the software determines the stem (the DNA complementary region) of the aptamer stem-loop by predicting the binding force between the double-stranded DNA and the small molecule compound in advance" (¶ 0062).  In summary, the nature of the invention is that a small molecule structure is docked against a double-stranded DNA structure, the double-stranded structure being the stem of the DNA aptamer.
The state of the prior art Aptamer binding sites are always in loop or bulge (unpaired bases) regions, never stem (paired bases) regions.
It can be clearly seen that RNA bases involved in molecular recognition do not form Watson–Crick pairs with other bases. A similar conclusion can be drawn from Figure 1 in paper by Carothers et al. (29) that shows secondary structures for 11 classes of GTP aptamers. The bases with high informational content, which is important for the high-affinity binding, are always unpaired and located in loops or bulges. (Chushak, et al. Nucleic Acids Research 2009, p. 4, top of col. 2)
While the majority of bases in an RNA belong to the paired regions (stems), it is the unpaired regions, or loops, that harbour the functionality of most RNAs or serve as important structural features. (Schudoma, Biomolecular Concepts 2011, p. 171, top of col. 2)
While it is possible to identify docking poses between small molecules and double-stranded DNA loops, those docking poses will not be representative of real-world ligand-aptamer structures.  In other words, while the instant invention may be able to calculate the binding energy between a small molecule and a 
Applicant has not provided any working examples to the contrary, showing that docking a small molecule to library of double-stranded DNA structures can be used to identify aptamers (i.e. polynucleotides containing both stem and loop elements) that bind that small molecule.
The underlying assumption of the invention, that aptamers can be screened by docking molecules against candidate double-stranded structures, is inconsistent with the actual characteristics of ligand-aptamer docking.  Applicant has provided no evidence that demonstrates that aptamers can successfully be screened by docking ligands against stem structures.  Consequently, a person of ordinary skill in the art cannot use a procedure that includes steps of "generating a corresponding double-stranded DNA three-dimensional structure files" and "carrying out the molecular docking for each of the small molecule compounds and each of the target aptamers" to achieve the intended purpose of "screening of target aptamers for small molecule compounds".  Because one of ordinary skill in the art cannot use the invention for its intended purpose, the claims fail to comply with the requirement for enablement.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Soren Harward/Primary Examiner, Art Unit 1631